 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVON HOWES,                                      No. 2:21-cv-0521-EFB P
12                           Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    CLAIRE WHITE, et al.,
15                           Defendants.
16

17           Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On April 27, 2021, the court found that plaintiff had submitted a trust account

19   statement (ECF No. 6), but it had not been certified by a jail official, as required by 28 U.S.C.

20   § 1915(a)(2). ECF No. 7.

21           Accordingly, the court directed plaintiff to submit a certified trust account statement to

22   complete his request for leave to proceed in forma pauperis. Id. The court also warned plaintiff

23   that failure to do so would result in this action being dismissed. Id. The time for acting has now

24   passed and plaintiff has not submitted the certified trust account statement or otherwise responded

25   to the court’s order.

26           Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States

27   District Judge to this case.

28   /////
 1          Further, it is RECOMMENDED that this action be dismissed without prejudice.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 4   after being served with these findings and recommendations, any party may file written
 5   objections with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 7   objections shall be served and filed within fourteen days after service of the objections. The
 8   parties are advised that failure to file objections within the specified time may waive the right to
 9   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
10   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: June 1, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
